Citation Nr: 1106064	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1970 to 
December 1973, and was awarded the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the RO in San Diego, 
California that in pertinent part, denied service connection for 
depressive disorder and PTSD.  A video conference hearing was 
held before the undersigned Veterans Law Judge in August 2009.  
In October 2009, the Board remanded this case for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that all of the actions required by the Board's 
October 2009 remand have not been completed.  When any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required.

In October 2009, the Board found that the medical evidence was 
conflicting as to the nature and etiology of the Veteran's 
current psychiatric disorders, and remanded this case partly to 
obtain additional medical records, and for a VA psychiatric 
examination.  The VA examiner was to be asked whether the Veteran 
had a psychiatric disorder that existed prior to service, and if 
so, whether such disorder was aggravated by service, and if not, 
whether a psychiatric disorder was incurred in service.  

The record reflects that the RO obtained additional VA medical 
records, and determined that additional private medical records 
were unavailable.  

The Veteran underwent a VA examination in May 2010.  The RO 
provided the examiner with the Board's remand instructions, but 
unfortunately did not provide the examiner with the Veteran's 
claims file in conjunction with the examination, as directed by 
the October 2009 remand.  In his examination report, the examiner 
diagnosed PTSD (from childhood trauma), and stated that he could 
not answer the questions posed in the remand because he did not 
have the claims file.  He stated that he was happy to answer 
these questions when he got the file.

In September 2010, the RO provided the examiner with the claims 
file and again provided him with the questions asked in the 
October 2009 remand.  In a brief response, the examiner stated 
only, "'C'-file is available and reviewed.  Diagnosis is 
unchanged."  As the examiner did not provide a medical opinion 
as to all of the remand questions, the Board finds that this 
examination is inadequate.  If an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  See 
38 C.F.R. § 4.2.  This was not done.  Very unfortunately, another 
remand is required to ascertain whether or not any preexisting 
psychiatric disorder was aggravated by service.  Id.; Stegall, 
supra.

Ongoing pertinent medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
pertinent VA, Vet Center, or private medical 
records of treatment for a psychiatric 
disorder dating since August 2009 that are 
not already on file.

2.  The RO/AMC should forward the claims file 
to the examiner who conducted the May 2010 VA 
examination.  If that examiner is 
unavailable, another VA psychiatrist should 
be asked to provide the requested medical 
opinion.  Based on the examination report and 
review of the record, the examiner is asked 
to answer the following questions:

(a) Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
psychiatric disorder that existed prior to 
his entry onto active duty?

(b) If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service or that any increase in disability 
was due to the natural progression of the 
disease?

Please identify any such evidence with 
specificity. 

(c) If the answer to either (a) or (b) is no, 
is it at least as likely as not that the 
current psychiatric disorder had its onset in 
service?

A rationale for all opinions expressed should 
be provided.  If the examiner cannot reach a 
conclusion without resorting to speculation, 
it should be so stated in the examiner's 
report.

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record, including any 
additional evidence received since the last 
supplemental statement of the case.  If the 
Veteran's claim remains denied, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
the opportunity to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


